      Case 2:20-cv-04280-E Document 22 Filed 12/14/20 Page 1 of 1 Page ID #:419



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   HERBERT F.,                             )     NO. CV 20-4280-E
                                             )
12                   Plaintiff,              )
                                             )
13        v.                                 )     JUDGMENT
                                             )
14   ANDREW SAUL, Commissioner of            )
     Social Security,                        )
15                                           )
                     Defendant.              )
16                                           )
                                             )
17

18
          IT IS HEREBY ADJUDGED that Defendant’s motion for summary
19
     judgment is granted and judgment is entered in favor of Defendant.
20

21
               DATED: December 14, 2020.
22

23
                                                     /s/
24                                              CHARLES F. EICK
                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28
